DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boni et al. (US 2020/0192199 A1).
	As to claim 10, Boni discloses an apparatus (Boni, Abs., a “microelectromechanical device”), comprising: 
	a scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”); 
	at least one torsional beam flexure (Boni, FIG. 11, [0153], “elastic suspension elements 26a 26b”) mechanically suspending at least one end of (Boni, see FIG. 11) the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”) from a frame structure (Boni, FIG. 11, [0128], “fixed structure 24”); 
	Newport IP, LLC28 Attorney Docket No. MS1-9480USat least one actuator (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) disposed at least partially adjacent to at least one side of (Boni, see FIG. 11) the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”); and 
	a controller (Boni, FIG. 15, [0147], “second (mirror) driving circuit 68”) configured to provide drive signals to (Boni, see FIG. 15, [0147], “provide driving signals to”) the at least one actuator (Boni, FIG. 11, [0147], “the actuation structure 30 of the microelectronic device 20”), wherein the drive signals (Boni, see FIG. 15, [0147], the “driving signals”) cause the at least one actuator (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) to deform to induce rotation of the scanning mirror about a rotational axis (Boni, FIG. 11, [0129], “elastic elements 34a-34d are coupled to the tiltable structure 22 at respective coupling points Pa-Pd (here not illustrated), which are located in proximity of the first rotation axis (coinciding with the first median axis of symmetry X)”).  
As to claim 11, Boni discloses the apparatus of claim 10, wherein at least one portion of the at least one actuator (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) extends from the at least one side of (Boni, see FIG. 11) the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”) beyond at least one end of (Boni, see FIG. 11) the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”).  
As to claim 12, Boni discloses the apparatus of claim 11, wherein the at least one portion (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) that extends beyond at least one end of (Boni, FIG. 11, [0153], e.g., the ends comprising “elastic suspension elements 26a 26b”) the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”) includes at least one actuator tip (Boni, FIG. 11, [0129], “decoupling elastic elements 34a-34d”) that is mechanically coupled to (Boni, see FIG. 11) the at least one torsional beam flexure (Boni, FIG. 11, [0153], “elastic suspension elements 26a 26b”) by way of at least one lever arm (Noni, e.g., see FIGS. 11-12).  
As to claim 13, Boni discloses the apparatus of claim 10, wherein individual actuators of the at least one actuator (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) have individual arm midlines that extend away from a mirror mid-line of the scanning mirror (Boni, see FIG. 11, “arm midlines” are not structures but conceptual lines to explain the configuration of “stiffening ribs 400” in, e.g., FIG. 4 of the present application.  In this regard, the “driving arms 32a 32b … generally C-shaped” also have the conceptual individual arm midlines).  
As to claim 14, Boni discloses the apparatus of claim 10, wherein the at least one actuator (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) includes a thin-film piezoelectric actuator (Boni, [0109], “piezoelectric material 33 (constituted by a thin film of PZT)”).  
As to claim 15, Boni discloses the apparatus of claim 10, wherein the at least one actuator (Boni, FIG. 11, [0125], “driving arms 32a 32b … generally C-shaped”) includes a first actuator (Boni, FIG. 11, [0125], “driving arm 32a … generally C-shaped”) and a second actuator (Boni, FIG. 11, [0125], “driving arm 32b … generally C-shaped”) disposed adjacent to single side of (Boni, see FIG. 11) the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”).  

Allowable Subject Matter
Claims 16-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 16, the closest known prior art, i.e., Boni et al. (US 2020/0192199 A1), Goren (US 2015/0323782 A1), Costanitini et al. (US 2018/0180871 A1), Erlich (US 2015/0204650 A1), Gerson (US 2015/0241196 A1), Merli et al. (US 2017/0285332 A1) and Carminati et al. (US 2020/0310110 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a piezoelectric film that continuously extends across the first actuator and the second actuator”.
As to claim 17, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “an aperture formed between the first actuator the second actuator, and a light source configured to emit light through the aperture”.

	Claims 1-9 and 18-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, Boni et al. (US 2020/0192199 A1) teaches a microelectromechanical systems (MEMS) scanning device (Boni, Abs., a “microelectromechanical device”), comprising: 
	a scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”) that includes: 
	a first end (Boni, FIG. 11, [0153], Examiner interpret the end comprising “elastic suspension element 26a” as the 1st end) and a second end (Boni, FIG. 11, [0153], Examiner interpret the end comprising “elastic suspension element 26b” as the 2nd end) that is opposite (Boni, see FIG. 11) the first end (Boni, FIG. 11, [0153], the end comprising “elastic suspension element 26a”), and a first side (Boni, FIG. 11, [0125], Examiner interprets the side comprising “driving arm 32b … generally C-shaped” as the 1st side) and a second side (Boni, FIG. 11, [0125], Examiner interprets the side comprising “driving arm 32a … generally C-shaped” as the 2nd side) that is opposite (Boni, see FIG. 11) the first side (Boni, FIG. 11, [0125], the side comprising “driving arm 32b … generally C-shaped”); 
	a first torsional beam flexure (Boni, FIG. 11, [0153], Examiner interpret “elastic suspension element 26a” as the 1st torsional beam flexure) mechanically suspending (Boni, see FIG. 11) the first end (Boni, FIG. 11, [0153], the end comprising “elastic suspension element 26a”) of the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”) from a frame structure (Boni, FIG. 11, [0128], “fixed structure 24”); 
	a second torsional beam flexure (Boni, FIG. 11, [0153], Examiner interpret “elastic suspension element 26b” as the 2nd torsional beam flexure) mechanically suspending (Boni, see FIG. 11) the second end (Boni, FIG. 11, [0153], the end comprising “elastic suspension element 26b”) of the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”) from the frame structure (Boni, FIG. 11, [0128], “fixed structure 24”); 
	a first actuator (Boni, FIG. 11, [0125], Examiner interprets “driving arm 32b … generally C-shaped” as the 1st actuator) disposed at least partially adjacent to (Boni, see FIG. 11) the first side (Boni, FIG. 11, [0125], the side comprising “driving arm 32b … generally C-shaped”) of the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”); and 
	a second actuator (Boni, FIG. 11, [0125], Examiner interprets “driving arm 32a … generally C-shaped” as the 2nd actuator) disposed at least partially adjacent to (Boni, see FIG. 11) the second side (Boni, FIG. 11, [0125], the side comprising “driving arm 32a … generally C-shaped”) of the scanning mirror (Boni, FIG. 11, [0125], “tiltable structure 22”).  
However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “pair”.  Specifically, each “driving arms 32a 32b” is “generally C-shaped”, i.e., one-piece, thus at the time of effective filing date, it would not have been obvious to one of ordinary skill in the art to modify the “driving arms 32a 32b” to be pairs of the driving arms, even in view of the prior art indicated above.
Claims 2-9 directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
 Claim 18 differs from claim 1 only in that it is the same MEMS scanning device of claim 1, further reciting “a third actuator arm” and “a fourth actuator arm”.  Thus, it is allowed for the same reason above.
Claims 19-20 depend from claim 18, and are allowed at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Goren (US 2015/0323782 A1) teaches the concept of a “micromechanical mirror” (Abs.); (2) Costanitini et al. (US 2018/0180871 A1) teaches the concept of a “MEMS device” (Abs.); (3) Erlich (US 2015/0204650 A1) teaches the concept of “a sensing circuit coupled to sense a variable capacitance between the 1st and 2nd electrodes” (Abs.); (4) Gerson (US 2015/0241196 A1) teaches the concept of “a supporting structure” and “a strain-based rotation sensor” (Abs.); (5) Merli et al. (US 2017/0285332 A1) teaches the concept of “a MEMS device including a platform carried by a frame via elastic connection elements configured to enable rotation of the platform about a first axis” (Abs.); and (6) Carminati et al. (US 2020/0310110 A1) teaches the concept of “a MEMS device” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 23, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***